Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 09/13/2021. Claims 1-8, 10-12 have been amended. Claim 13 has been added. Claims 1-13 are presented for examination.
On page 12 of Applicant Arguments/Remarks filed 09/13/2021, “VI. 35 U.S.C. § 112(a)(1)” should be -- “VI. 35 U.S.C. § 102(a)(1)” --.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-160725, filed on 08/29/2018 and parent Application No. JP2019-153123, filed on 08/23/2019.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, lines 2-3, “about the one or more of the patients identified” should be -- about one or more of the patients identified --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “acquire patient identification information that identifies patients whose medical records include the event information matching the acquisition condition and time information of the medical records of the identified patients which include the event information matching the acquisition condition,” respectively, in claim 1 renders the claim indefinite because it is unclear how many filters are being applied to acquire the “patient information.” The only “identified patients” are those “whose medical records include the event information” and it is unclear how the records of the “identified patients” matches “the medical records of the identified patients.” For example, a patient’s records would inherently match his own records, and thus, the claim limitation seems repetitive in nature. For examination purposes, Examiner interprets “acquire patient identification information that identifies patients whose medical records include the event information matching the acquisition condition and time information of the medical records of the identified patients which include the event information matching the acquisition condition” as: “acquire patient identification information that identifies patients whose medical records include the event information matching the acquisition condition and time information.”
Claims 2-13 are rejected as being dependent on claim 1.
Claim 3 recites the limitation "the one or more icons specifying the one or more events" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites “one or more icons of each of the identified patients which are associated with the one or more events” (lines 13-14). For examination purposes, “the one or more icons specifying the one or more events” is interpreted as: “one or more icons specifying the one or more events.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “generate the mapping data in which the one or more icons represent the patients identified by the acquired patient identification information.” However, independent claim 1, upon which claim 2 depends, already recites “generate mapping data by mapping one or more icons of each of the identified patients,” wherein the patients are identified by “patient identification information” in the prior “acquire” step. If the icons are “of each of the identified patients” and the patients were identified by the “patient identification information” previously acquired (claim 1), then the icons already “represent the patients identified by the acquired patient identification information” (claim 2), and thus, claim 2 fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “generate the mapping data in which the one or more icons specifying the one or more events are disposed along the common time axis with respect to each of the patients identified by the acquired patient identification information.” However, independent claim 1, upon which claim 3 depends, already recites “generate mapping data by mapping one or more icons of each of the identified patients which are associated with the one or more events along a common time axis,” wherein the patients are identified by “patient identification information” in the prior “acquire” step. If the icons “are associated with the one or more events,” then the icons already “[specify] the one or more events”; and if the icons are “of each of the identified patients…along a common time axis” and the patients were identified by the “patient . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to an apparatus which is within the four statutory categories (i.e., machine).
Independent claim 1 recites retrieve medical records of a plurality of patients based on an acquisition condition related to one or more events which serve as an index to make a determination in a medical treatment of a patient, the medical records including event information indicating the one or more events and time information representing when the one or more events occur, acquire patient identification information that identifies patients whose medical records include the event information matching the acquisition condition and time information of the medical records of the identified patients which include the event information matching the acquisition condition; generate mapping data by mapping one or more icons of each of the identified patients which are associated with the one or more events along a common time axis based on the of acquired time information so as to make the one or more icons identifiable between the identified patients; and [provide] the mapping data…to display the one or more icons of each of the 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions). That is, the claim encompasses rules or instructions to help a user (i.e., doctor) organize patient data to prioritize his patients, which is described as human activity in page 1, line 12 – page 2, line 24 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computing apparatus having processing circuitry, display) to perform the abstract idea. Looking to the specifications, the computing apparatus having processing circuitry and display are described at a high level of generality (page 12, lines 22-23; page 15, line 26 – page 16, line 1; page 16, lines 14-19; page 72, line 23 – page 73, line 11), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the display only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. Also, the limitations of “display the one or more icons of each of the identified patients along the common time axis on the display” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Dobrean (U.S. Patent App. Pub. No. US 2017/0068780 A1) (Dobrean: ¶ 0078; ¶ 0085-0086) and Bonakdar Sakhi (U.S. Patent App. Pub. No. US 2019/0198164 A1) (Bonakdar Sakhi: abstract), displaying icons along an axis on a display is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.” Also, the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and conventional elements/functions cannot provide “significantly 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-13 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-13 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrean (U.S. Patent App. Pub. No. US 2017/0068780 A1) in view of Pipke et al. (U.S. Patent App. Pub. No. US 2015/0186602 A1, hereinafter referred to as "Pipke").
Regarding (currently amended) claim 1, Dobrean teaches a medical information display apparatus comprising: 
processing circuitry configured to: 
(Dobrean: ¶ 0065, i.e., “identify medical imaging records associated with the condition being diagnosed or treated”; ¶ 0078, i.e., “the processor 102 may request the condition-specific imaging records for the first condition marker”) of a plurality of patients (Dobrean: figure 3a, i.e., GUI 300 allows for user to “View” data for multiple “patients”; ¶ 0053, i.e., “medical imaging records for one or more patients”) based on an acquisition condition (Dobrean: figure 2, element 260, i.e., “Display the timeline of imaging records for the first condition marker”; ¶ 0078) related to one or more events which serve as an index (Dobrean: ¶ 0071, i.e., Examiner interprets the “imaging” instances of each “imaging record” assigned to “condition markers” as the claimed events) to make a determination in a medical treatment of a patient (Examiner interprets the reason for serving as an index (i.e., “to make a determination in a medical treatment of a patient”) as intended use, or result of the “serve,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur), the medical records including event information indicating the one or more events and time information representing when the one or more events occur (Dobrean: ¶ 0069; ¶ 0070, i.e., “each medical imaging record will have an imaging date indicating the date on which the image was acquired”), 
acquire patient identification information that identifies patients whose medical records include the event information matching the acquisition condition and time information of the medical records of the identified patients which include the event information matching the acquisition condition (Dobrean: figure 3b, i.e., GUI 300 displays “Anderson, Jenna (F)” 410, “ID: 49353,” “DOB: 07-DEC-1967” of “My patients today” based on the “Filter Patients,” “Filter problems,” and other filters set by the user); 
Yet, Dobrean does not explicitly teach, but Pipke teaches, in the same field of endeavor, 
acquire patient identification information that identifies patients (Pipke: figure 2, i.e., GUI 200 displays “Patient Name,” “Age,” and “Gender,” which are interpreted as the claimed patient identification information; ¶ 0028) whose medical records include the event information matching the acquisition condition and time information of the medical records of the identified patients which include the event information matching the acquisition condition (Pipke: ¶ 0028, i.e., Pipke teaches the “search criteria” used to filter “the content of the table,” which in the context of Dobrean, a person having ordinary skill in the art would have understood could be the claimed acquisition condition and time information);
generate mapping data by mapping one or more icons of each of the identified patients which are associated with the one or more events along a common time axis based on the of acquired time information (Pipke: figure 2, i.e., column 225 includes multiple icons of each of the identified patients mapped along a common time axis; ¶ 0030; ¶ 0037, i.e., “Patient encounters can also be mapped to the widget as markers 330, located proportionally along timeline 315 commensurate with the timestamp of the patient encounter”) so as to make the one or more icons identifiable between the identified patients (Examiner interprets the reason for mapping one or more icons along a common time axis (i.e., “so as to make the one or more icons identifiable between the identified patients”) as intended use, or result of the “mapping,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); and 
send the mapping data to a display (Pipke: figure 2, i.e., GUI displays table 200; ¶ 0028; ¶ 0051-0052) to display the one or more icons of each of the identified patients along the common time axis on the display (Examiner interprets the reason for send the mapping data (i.e., “to display the one or more icons of each of the identified patients along the common time axis on the display”) as intended use, or result of the “send,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the acquire patient identification information that identifies patients, generate mapping data by mapping one or more icons of each of the identified patients which are associated with the one or more events along a common time axis, send the mapping data to a display, as taught by Pipke, within the system of Dobrean, with the motivation to “[enable] the clinician to efficiently prioritize patients who exhibit a more anomalous physiological behavior compared to that (Pipke: ¶ 0030).
Regarding (currently amended) claim 2, Dobrean and Pipke teach the apparatus according to claim 1, wherein the processing circuitry is further configured to generate the mapping data in which the one or more icons represent the patients identified by the acquired patient identification information (Pipke: figure 2, i.e., column 225 includes multiple icons of each of the identified patients mapped along a common time axis; ¶ 0030).
The obviousness of combining the teachings of Dobrean and Pipke are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 3, Dobrean and Pipke teach the apparatus according to claim 1, wherein the processing circuitry is further configured to generate the mapping data in which the one or more icons specifying the one or more events are disposed along the common time axis with respect to each of the patients identified by the acquired patient identification information (Pipke: figure 2, i.e., column 225 includes multiple icons of each of the identified patients mapped along a common time axis; ¶ 0030).
The obviousness of combining the teachings of Dobrean and Pipke are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 4, Dobrean and Pipke teach the apparatus according to claim 1, wherein the processing circuitry is further configured to generate event associated information related to the one or more events of each of the patients identified by the acquired patient identification information (Dobrean: figure 3a, i.e., Examiner interprets the record type identifiers (i.e., “”CT CHEST,” “Patient consult”) 344 as the claimed event associated information; ¶ 0085-0086) to be displayed together with the one or more icons on the display (Examiner interprets the reason for generate event associated information (i.e., “to be displayed together with the one or more icons on the display”) as intended use, or result of the “generate,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur). 
The obviousness of combining the teachings of Dobrean and Pipke are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 5, Dobrean and Pipke teach the apparatus according to claim 4, wherein the event associated information represents information summarizing contents of the one or more events (Dobrean: ¶ 0086, i.e., “record type identifiers 344 identifying the type of imaging record”).
The obviousness of combining the teachings of Dobrean and Pipke are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 6, Dobrean and Pipke teach the apparatus according to claim 1, wherein the processing circuitry is further configured to generate medical treatment information about the one or more of the patients identified by the acquired patient identification information in accordance with a predetermined display instruction to be displayed on the display (Pipke: figure 4, i.e., GUI allows for a clinician to use icons to schedule a “Follow Up” for a patient encounter; ¶ 0049, i.e., Examiner interprets the “follow-up” information as the claimed medical treatment information).
The obviousness of combining the teachings of Dobrean and Pipke are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 7, Dobrean and Pipke teach the apparatus according to claim 1, 
wherein the acquisition condition relates to a type or types of the one or more events (Dobrean: ¶ 0046, i.e., “Each medical imaging record for the patient can be associated with one of the condition markers”), and 
wherein the processing circuitry is further configured to generate the mapping data such that a display form of the mapping data is changed in accordance with an occurrence pattern of the one or more events with respect to each of the patients identified by the acquired patient identification information (Pipke: figure 2, i.e., column 225 includes three consecutive rectangles as markers 330 in the fourth row versus other markers 330 because the representative patient encounters may have occurred more often for one patient than another; ¶ 0030; ¶ 0037, i.e., “Patient encounters can also be mapped to the widget as markers 330, located proportionally along timeline 315 commensurate with the timestamp of the patient encounter”).

Regarding (currently amended) claim 8, Dobrean and Pipke teach the apparatus according to claim 1, wherein the processing circuitry is further configured to generate the mapping data in which any of the one or more icons are made discriminable from other icons depending on whether or not an event associated with the icon is browsed by a user (Dobrean: ¶ 0076, i.e., Examiner interprets the display of the “imaging record…in a [separate] waiting for placement queue” on the display as the claimed making the icons discriminable whether or not an event associated with the icon is browsed by a user because those records have not been classified by condition markers yet, and thus, have not been displayed in the timelines and browed by the user yet; ¶ 0099).
The obviousness of combining the teachings of Dobrean and Pipke are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 9, Dobrean and Pipke teach the apparatus according to claim 4, wherein the processing circuitry is further configured to change contents of the event associated information in synchronism with a change in range of the common time axis (Dobrean: figure 3a, i.e., GUI 300 displays record type identifiers (i.e., “”CT HEAD,” “Pathology”) 344 on “08/27/12” and then displays “Patient consult” on “11/02/13”; ¶ 0085-0086).
The obviousness of combining the teachings of Dobrean and Pipke are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 10, Dobrean and Pipke teach the apparatus according to claim 6, wherein the processing circuitry is further configured to change contents of the medical treatment information in accordance with a type of the event associated with the one or more icons (Pipke: figure 2, i.e., column 245 underlines and adds “ago” to the “Follow-up” time for events that have passed; ¶ 0033).
The obviousness of combining the teachings of Dobrean and Pipke are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 11, Dobrean and Pipke teach the apparatus according to claim 1, wherein the acquisition condition relates to an event in a medical treatment workflow (Dobrean: ¶ 0046, i.e., Examiner interprets the “condition markers” as relating to “imaging” because “Each medical imaging record for the patient can be associated with one of the condition markers”; ¶ 0065, i.e., Examiner interprets the “medical imaging” as the claimed event because it is “associated with the condition being diagnosed or treated,” which indicates the imaging is a part of the claimed medical treatment workflow).
The obviousness of combining the teachings of Dobrean and Pipke are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 12, Dobrean and Pipke teach the apparatus according to claim 1, wherein the acquisition condition relates to an event to be detected from the medical records of the patient based on an empirical rule concerning a medical treatment Dobrean: ¶ 0068, i.e., “identification of condition markers in a patient's medical imaging records or associated metadata may be achieved by automatically identifying codified condition markers using the decoding module 114. Alternatively, condition markers may be identified by analyzing the free text contents of the medical imaging records, for example using natural language processing module 116”; ¶ 0071, i.e., “the processor 102 can determine at least one condition-specific imaging record for each condition marker by assigning each imaging record to one of the condition markers in the condition list”).
The obviousness of combining the teachings of Dobrean and Pipke are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 13, Dobrean and Pipke teach the apparatus according to claim 1, further comprising a display configured to display the one or more icons of each of the identified patients along the common time axis based on the mapping data received from the processing circuitry (Pipke: figure 2, i.e., GUI displays table 200 with column 225 including multiple icons of each of the identified patients mapped along a common time axis; ¶ 0028; ¶ 0051-0052).
The obviousness of combining the teachings of Dobrean and Pipke are discussed in the rejection of claim 1, and incorporated herein.
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 09/13/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112(b) rejections, the amendments overcome the rejections.
Regarding the 112(d) rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“Claim I recites a specific manner of generating and displaying mapping information for a plurality of patients that is a specific improvement over prior systems, resulting in an improved apparatus. The apparatus of Claim I is clearly integrated into the practical application of providing arranged information in a format allowing quick determination of a treatment plan and the need for preferential treatment among a plurality of patients”;
“This is distinguishable over Dobrean as discussed below which displays information for a single patient. The apparatus of Claim 1 is not well-known. Claim I is also eligible under a Step 2B analysis.”
Regarding the 102 rejections, the cited prior art references fail to teach the amended limitations because “All of this disclosure relates to one patient…while the data for multiple patients may be acquired, only the data for one patient is displayed.” 
In response to Applicant’s argument that (a) regarding the 112(b) rejections, the amendments overcome the rejections; and (b) regarding the 112(d) rejections, the amendments overcome the rejections:
It is respectfully submitted that while the amendments overcame some of the 112 rejections, the amendments also gave rise to other 112 rejections, as addressed in the above Office Action.
In response to Applicant’s argument that (c) regarding the 101 rejections,
“Claim I recites a specific manner of generating and displaying mapping information for a plurality of patients that is a specific improvement over prior systems, resulting in an improved apparatus. The apparatus of Claim I is clearly integrated into the practical application of providing arranged information in a format allowing quick determination of a treatment plan and the need for preferential treatment among a plurality of patients”:

Applicant argues a “specific manner of generating and displaying mapping information for a plurality of patients” which “is clearly integrated into the practical application of providing arranged information in a format allowing quick determination of a treatment plan and the need for preferential treatment among a plurality of patients.” However, the claim limitations to which Applicant refers in the “specific manner” and the “unique features” is interpreted as the rules or instructions to help a user (i.e., doctor) organize patient data to prioritize his patients, which is the abstract idea, and not additional elements to integrate the judicial exception into a practical application. Even if the claim recites “a specific improvement over prior systems,” improving an abstract idea is still the abstract idea, and does not integrate the judicial exception into a practical application. 
Applicant argues “an improved apparatus.” However, the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing improvements to the physical functioning of a computer or to any other technology or technical field. See MPEP § 2106.04(d)(1) and 2106.05(a). Furthermore, Examiner cannot find and Applicant has not identified any alleged technological problem caused by the technological environment to which the claims are confined in the disclosure of the application (i.e., generic computing device).
“This is distinguishable over Dobrean as discussed below which displays information for a single patient. The apparatus of Claim 1 is not well-known. Claim I is also eligible under a Step 2B analysis”:
Applicant argues “the unique features of processing circuitry that generates and maps information 
Examiner maintains the 101 rejections of claims 1-13, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (d) regarding the 102 rejections, the cited prior art references fail to teach the amended limitations because “All of this disclosure relates to one patient…while the data for multiple patients may be acquired, only the data for one patient is displayed”:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626